Citation Nr: 0842753	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-05 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic brain 
syndrome manifested by headaches, dizziness, visual blurring, 
difficulty with concentration, and recurrent syncopal 
episodes.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5. Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had 16 days of active service from August 23, 
1967, to September 8, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued in June 2002 and 
in July 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the benefits sought on appeal.  Although the veteran 
requested a videoconference Board hearing on his claims in 
February 2004, he withdrew his Board hearing request in 
October 2004.  See 38 C.F.R. § 20.704 (2008).

In August 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

The Board observes that, in an April 1978 rating decision, 
the RO denied the veteran's claim of service connection for 
post-traumatic brain syndrome.  The veteran did not appeal 
this decision, and it became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for post-traumatic brain syndrome is as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an April 1978 rating decision, the RO denied the 
veteran's claim of service connection for post-traumatic 
brain syndrome.

3.  New and material evidence has not been received since 
April 1978 in support of the veteran's claim of service 
connection for post-traumatic brain syndrome.

4.  The veteran had less than 90 days of active service 
during a period of war.

5.  The veteran's current hepatitis C and depression are not 
related to active service.

6.  The veteran does not experience any current disability 
due to chronic fatigue syndrome which could be attributed to 
active service.


CONCLUSIONS OF LAW

1.  The April 1978 RO decision, which denied the veteran's 
claim of service connection for post-traumatic brain 
syndrome, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the April 1978 RO decision in 
support of the claim of service connection for post-traumatic 
brain syndrome is not new and material; accordingly, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  The criteria for eligibility for non-service-connected 
disability pension benefits have not been met. 38 U.S.C.A. § 
1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 3.3 (2008).

4.  Hepatitis C was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

5.  Chronic fatigue syndrome was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

6.  Depression was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the veteran's claim of entitlement to non-
service-connected disability pension benefits, VCAA notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the veteran ineligible for the claimed benefit).  Thus, any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In letters dated in April 2003 and in September 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  The evidence also does not 
support reopening the previously denied claim of service 
connection for post-traumatic brain syndrome.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The April 2003 and September 2006 letters also defined new 
and material evidence, advised the veteran of the reasons for 
the prior denial of the claim of service connection for a 
post-traumatic brain syndrome, and noted the evidence needed 
to substantiate the underlying claim.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The April 2003 and September 2006 letters also contained 
notice of the Dingess requirements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claims of service connection for 
hepatitis C, chronic fatigue syndrome, and for depression are 
being denied, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  Similarly, because the veteran's 
claim of service connection for post-traumatic brain syndrome 
is not being reopened, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board; as noted in the Introduction, however, the veteran 
withdrew his Board hearing request in October 2004.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.

The veteran has contended that his service medical records 
were lost or missing.  A review of the claims file shows that 
his available service medical records have been obtained by 
the RO and associated with his claims file.  The veteran also 
has contended that there are additional medical records 
supporting his application to reopen the previously denied 
service connection claim for post-traumatic brain syndrome - 
from Eagleville Hospital, Eagleville, Pennsylvania; Friends 
Hospital, Philadelphia, Pennsylvania; and from VA hospitals 
in Philadelphia, Pennsylvania, and in Coatesville, 
Pennsylvania - which have not been obtained by VA.  A review 
of the claims file shows that the RO contacted Eagleville 
Hospital and Friends Hospital in 2007 requesting the 
veteran's treatment records.  Both of these private hospitals 
subsequently notified the RO that no records were available.  
The RO also contacted the VA hospitals identified by the 
veteran as places where he was treated for post-traumatic 
brain syndrome and requested his treatment records.  Both of 
these VA hospitals also notified the RO that no such records 
were available.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for post-traumatic brain 
syndrome because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Simply put, the standards of McLendon are not met in this 
case.  As will be explained below in greater detail, there is 
no medical evidence that the veteran experiences any current 
disability due to chronic fatigue syndrome which could be 
attributed to active service.  Although the veteran currently 
experiences hepatitis C and depression, there is no medical 
evidence that either of these disabilities is related to his 
16 days of active service.  Accordingly, and because new and 
material evidence has not been received to reopen the 
veteran's previously denied service connection claim for 
post-traumatic brain syndrome, the Board concludes that 
examinations are not necessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran seeks non-service-connected disability pension 
benefits.  

In order to establish basic eligibility for non-service-
connected disability pension benefits, it must be shown that 
the veteran served in active military service for at least 
90 days during a period of war.  38 U.S.C.A. § 1521(j) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.3(a)(3)(i) (2008).  Along 
with other periods not applicable to this case, the relevant 
law and regulations recognize August 5, 1964, through May 7, 
1975, as a period of wartime service.  38 U.S.C.A. §§ 101(29) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.2 (2008).

A review of the veteran's claims file indicates that, in 
March 1978,  the National Personnel Records Center in St. 
Louis, Missouri (NPRC), confirmed that the veteran was on 
active service from August 23, 1967, to September 8, 1967.

In response to a request from the RO for verification of the 
veteran's dates of active service, in November 1991, NPRC 
verified that the veteran's active service was from 
August 23, 1967 to September 8, 1967.  NPRC also notified VA 
that the veteran did not have at least 90 days of active 
service.  Because the veteran did not have at least 90 days 
of active service during a period of war, the Board finds 
that the veteran's claim for nonservice-connected disability 
pension benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran also seeks to reopen a previously denied claim of 
service connection for post-traumatic brain syndrome.  

In April 1978, the RO denied the veteran's claim of service 
connection for post-traumatic brain syndrome.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Because the veteran did not appeal this 
decision, the April 1978 RO decision became final.

The claim of entitlement to service connection for post-
traumatic brain syndrome may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
previously denied service connection claim for post-traumatic 
brain syndrome in a statement from his service representative 
which was date-stamped as received by the RO on February 11, 
2003.  New and material evidence is defined by regulation, 
see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a) is applicable only to claims filed on or 
after August 29, 2001, however.  Because the veteran filed 
this application to reopen his claim of service connection 
for post-traumatic brain syndrome on February 11, 2003, the 
amended version of 38 C.F.R. § 3.156(a) is applicable to this 
case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen a claim 
of service connection for post-traumatic brain syndrome, the 
evidence before VA at the time of the prior final RO decision 
in April 1978 consisted of the veteran's service medical 
records and pre-service hospitalization records.  In the 
narrative for this rating decision, the RO noted that the 
veteran was admitted to a private hospital in March 1967, 
prior to active service, with a history of being knocked 
unconscious; the discharge diagnosis was a cerebral 
concussion.  The veteran's service medical records showed 
complaints of frequent headaches, dizziness, and fainting 
spells several times a day since entering service.  A Medical 
Board concluded in August 1967 that the veteran's post-
traumatic brain syndrome had existed prior to service, was 
not incurred in the line of duty, and was not aggravated by 
his short period of active service.  Thus, the claim was 
denied.

The newly submitted evidence consists of the veteran's lay 
statements.  In these statements, the veteran contends that 
his post-traumatic brain syndrome stemmed from an in-service 
incident where he was hit in the head and disputed his 
service medical records showing no such in-service incident.  

With respect to the veteran's application to reopen a claim 
of service connection for post-traumatic brain syndrome, the 
Board notes that the evidence which was of record in April 
1978 showed that the veteran's condition pre-existed service 
and was not aggravated by his 16 days of active service.  The 
new evidence shows no complaints of or treatment for post-
traumatic brain syndrome which could be related to active 
service; as noted, there were no records available supporting 
the veteran's allegation of post-service treatment at either 
private or VA facilities.  Although the veteran's lay 
statements are new, in that they have not been submitted 
previously to agency adjudicators, they are cumulative or 
redundant of his contentions at the time of the prior claim.  
Thus, it is not so significant that it must be considered in 
order to decide fairly the merits of the claim.  Because new 
and material evidence has not been received, the Board finds 
that the previously denied claim of service connection for 
post-traumatic brain syndrome is not reopened.

The veteran also contends that he incurred hepatitis C, 
chronic fatigue syndrome, and depression during active 
service.  Specifically, he contends that, while undergoing 
in-service treatment for a concussion after being hit in the 
head, he was injected with infected needles by in-service 
treatment providers; according to the veteran, such 
injections caused his hepatitis C.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that he was not 
treated for hepatitis C, chronic fatigue syndrome, or 
depression during his 16 days of active service.  At his 
enlistment physical examination in January 1967, the veteran 
denied any relevant medical history.  Clinical evaluation was 
normal.  The veteran was found fit for military service.

A "Clinical Record" dated on August 30, 1967, indicated 
that the veteran's post-traumatic brain syndrome had existed 
prior to service.  The veteran's discharge from service was 
recommended.  A Medical Board convened that same day and 
approved the veteran's discharge, concluding that his 
"physical defect precludes full utilization in the military 
service."  The Medical Board also determined that the 
veteran was not qualified medically for his initial 
enlistment.

At his separation physical examination on August 30, 1967, 
the veteran denied any relevant medical history.  The in-
service examiner stated that he had reviewed the veteran's 
reported medical history and found that he had not 
"experienced a significant illness or injury since 
induction."  The veteran's post-traumatic syndrome, 
manifested by headaches, dizziness, visual blurring, 
difficulty with concentration, and recurrent syncopal 
episodes was noted.  Attached to the separation physical 
examination report was a narrative summary and the Medical 
Board's discharge recommendation.

The post-service medical evidence shows that, on private 
outpatient treatment in June 1997, Paul J. Bandini, M.D., 
stated that the veteran had a history of intravenous drug 
abuse with heroin although not within the past 14 years.  
Physical examination was normal with no stigmata of chronic 
liver disease, hepatosplenomegaly, ascites, or edema.  
Dr. Bandini concluded that it was most likely that the 
veteran had chronic active hepatitis C.

On VA outpatient treatment in April 2001, the veteran 
complained of joint pain/fatigue and liver pain.  The 
diagnoses included hepatitis C.

In June 2001, the veteran's complaints included "terrible 
pain" related to his hepatitis C and fatigue.  The diagnoses 
included hepatitis C by history.

In April 2002, the veteran's complaints included depression 
which he related to his hepatitis C.  Physical examination 
was unremarkable and showed no signs of chronic liver 
disease.  The VA examiner noted that there were several 
reasons to withhold treatment for hepatitis C from the 
veteran, particularly his recent documented use of 
intravenous drugs.  The impressions included hepatitis C 
positivity.

The veteran entered a 12-week VA alcohol and drug 
detoxification program in July 2002.  At that time, his 
complaints included "serious depression."  The veteran's 
history included hepatitis C.  The Axis I diagnoses included 
a history of depressive disorder, in remission.  The Axis III 
diagnoses included hepatitis C with liver complications.

On VA outpatient treatment in August 2002, the veteran's 
complaints included hepatitis C (swollen liver with pain in 
abdomen) and psychiatric stabilization secondary to mild 
depression and anxiety.  He had been living at the 
domiciliary since June 2002.  His mood currently was stable.  
He reported a history of depressed and anxious mood beginning 
18 months earlier secondary to uncertainty regarding the 
etiology of his joint pain.  He endorsed sleep disturbance 
due to snoring roommates, frequent nightmares, and an anxious 
mood.  He denied any current suicidal or homicidal ideation 
or any periods of hypomanic episodes.  Mental status 
examination of the veteran showed full orientation, he was 
well-groomed, normal speech, coherent and linear thought 
process, and no current auditory or visual hallucinations or 
paranoid delusions.  The Axis I diagnoses included depressive 
disorder.  The Axis III diagnoses included hepatitis C.

In October 2002, the veteran's complaints and mental status 
examination were unchanged.  The Axis I diagnoses included 
depressive disorder, not otherwise specified, versus minor 
depression.  The Axis III diagnoses included hepatitis C.

In December 2002, the veteran reported no new symptoms.  The 
assessment was hepatitis C with no inflammation per biopsy.

In January 2003, the veteran's complaints included worsening 
fatigue and joint aches.  Physical examination showed no 
obvious joint effusions.  The impressions included hepatitis 
C virus for the past 10 years, genotype 1, with mild liver 
disease and mildly elevated liver function tests with 
worsening joint aches and fatigue.

In May 2003, the veteran's complaints included a history of 
mild depression.  It was noted that neighboring tenants from 
a boarding house had brought the veteran in for a psychiatric 
evaluation because "they say he is behaving strangely and 
putting them in danger."  The veteran denied "being aware 
of having done anything that would have upset [the] other 
tenants."  He denied manic symptoms, auditory or visual 
hallucinations, confusion, suicidal or homicidal ideation, or 
psychotic symptoms.  He reported normal sleeping, eating, and 
energy levels.  He also reported anxiety attacks about once a 
week but they were under control on medication.  The 
veteran's medical history included hepatitis C.  Mental 
status examination of the veteran showed normal speech, no 
evidence of psychomotor abnormalities, linear, logical, and 
goal-directed thought process, no suicidal or homicidal 
ideation, no auditory or visual hallucinations, ideas of 
reference, or delusions, full orientation, and no evidence of 
cognitive abnormalities.  The VA examiner concluded that the 
veteran showed no evidence of mood disorder, thought 
disorder, current anxiety, or dissociative disorder.  "He 
has a clear mental status."  The veteran's GAF score was 65, 
indicating mild symptoms.  The Axis I diagnoses included 
anxiety disorder, not otherwise specified, and a history of 
mild depression.  The Axis III diagnoses included hepatitis 
C.

In June 2003, it was noted that the veteran had missed 
several primary care appointments.  Physical examination 
showed that he was agitated.  It also was noted that a 
magnetic resonance imaging (MRI) scan in December 2002 was 
negative for hepatic lesions.  The impressions included 
hepatitis C.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
hepatitis C.  The veteran's service medical records from his 
16 days of active service show no complaints of or treatment 
for hepatitis C.  It appears that the veteran first was 
treated for hepatitis C in June 1997 when Dr. Bandini 
concluded that it was most likely that he had chronic active 
hepatitis C.  Although the veteran was treated for hepatitis 
C since service separation, none of his post-service treating 
physicians have related this disability to active service.  
Absent evidence of in-service treatment for hepatitis C, and 
without competent medical evidence, to include a medical 
nexus opinion, linking the veteran's current hepatitis C to 
active service, the Board finds that service connection for 
hepatitis C is not warranted.

The Board also finds that a preponderance of the evidence is 
against the veteran's claim of service connection for chronic 
fatigue syndrome or for depression.  Again, the veteran's 
service medical records show no complaints of or treatment 
for either of these claimed disabilities during his short 
period of active service.  The post-service medical evidence 
shows no complaints of or treatment for chronic fatigue 
syndrome; instead, these records only show vague complaints 
of fatigue and multiple joint pain beginning in April 2001.  
The post-service medical evidence also shows that the 
veteran's depression, first noted in August 2002, appears to 
have resolved with treatment; in May 2003, he had a "clear 
mental status" with no evidence of mood disorder, thought 
disorder, current anxiety, or dissociative disorder.  

With respect to the veteran's service connection claim for 
chronic fatigue syndrome, it appears that the veteran may be 
seeking service connection for a symptom-fatigue-rather than 
for any underlying disability.  The presence of a mere 
symptom alone, absent evidence of a diagnosed medical 
pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  In this regard, the 
veteran has never been diagnosed as having chronic fatigue 
syndrome.  In summary, without evidence of current depression 
or chronic fatigue syndrome, the Board finds that service 
connection for either of these claimed disabilities is not 
warranted.

As a preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.

As new and material evidence has not been received, the claim 
of service connection for post-traumatic brain syndrome 
manifested by headaches, dizziness, visual blurring, 
difficulty with concentration, and recurrent syncopal 
episodes, is not reopened.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for depression is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


